     Case 1:17-cr-00148-NONE-SKO Document 39 Filed 03/16/21 Page 1 of 1


1    Carolyn D. Phillips #103045
     Attorney at Law
     P. O. Box 5622
     Fresno, California 93755-5622
2    559/248-9833
3
     Attorney for defendant Ruben Barajas-Guerrero
4

5                   IN THE UNITED STATES DISTRICT COURT IN AND FOR
6                            THE EASTERN DISTRICT OF CALIFORNIA
7

8    UNITED STATES OF AMERICA,           )                 No. 1:17-cr-00148 NONE-SKO-1
                                         )
9                      Plaintiff,        )                 ORDER AUTHORIZING
     v.                                  )                 THE FILING OF DOCUMENTS
10                                       )                 UNDER SEAL
11   RUBEN BARAJAS-GUERRERO,             )
                                         )                 (Doc. No. 38)
12                      Defendant.       )
     ___________________________________ )                 (Local Rule 141)
13

14          The court has received the Notice of Request to Seal Documents and Request to Seal

15   Documents of Defendant RUBEN BARAJAS-GUERRERO. Good cause appearing, the

16   documents captioned Exhibit 1, Exhibit 2, Exhibit 3, Exhibit 4 and Exhibit 6 to Defendant

17   Barajas-Guerrero’s Motion to Reduce Sentence, attached as Exhibit “A” to the Request to Seal

18   Documents, are ordered sealed and shall be filed and maintained under seal pending further order

19   of this court of the order of any higher court having jurisdiction over the matter.

20

21      IT IS SO ORDERED.
        Dated: March 15. 2021
22
                                                           UNITED STATES DISTRICT JUDGE
23

24

25
26

27
     Order Authorizing The Filing Of Documents Under Seal; US v. Barajas-Guerrero, Case No.
     1:17-cr-148 NONE
